Citation Nr: 1209129	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  04-22 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for a skin disability claimed as jock itch.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active service from April 1954 to September 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part, denied service connection for the disabilities indicated above.   

In August 2006, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The case was previously before the Board in September 2006, when it was remanded for examination of the veteran and medical opinions.  The requested development has not been accomplished and a Supplemental Statement of the Case as to the issues on appeal has not been issued.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A February 1956 entry in the service medical records noted "crotch itch 3 months" and a July 1956 service medical record entry noted jock itch.  A March 2001 VA dermatology clinic noted that the Veteran had a rash in his groin and on both feet and he reported that he had this rash on and off since the 1950's.  Upon physical examination, it was indicated that the inguinal region had erythema and white scale. The assessment included tinea cruris. 

A June 1956 report of chest X-rays noted that there was an S-formed dorsal lumbar scoliosis.  The service medical records are, however, negative for any complaints of or treatment for a back disability.  A VA progress note dated in October 2001 listed an assessment of neuropathy bilateral arms and hands, worsening since service, and also back pain worsening since service. It was stated that it was more likely than not that the above complaints were service-connected.  An August 2006 letter from a VA physician also relates the Veteran's claimed jock itch and low back pain to military service, although this letter does not account for the decades of time between service and the present during which there is no objective medical evidence of treatment for low back pain.  

Based on the foregoing, the Veteran should be afforded VA examinations with regard to the claims of entitlement to service connection for jock itch and service connection for a back disability. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385  need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60. 

The Veteran's service medical records do not show hearing loss.  Post-service medical records indicate that the Veteran has impaired hearing, although audiology records are lacking.  The Veteran should be afforded a VA audiological examination.

STRs show elevated blood pressure readings but do not diagnose hypertension. 

An October 2003 VA treatment record relates the Veteran's current hypertension to service, based solely upon the Veteran's reported history of elevated blood pressure during service.  The opinion contained in the VA treatment record is clearly inadequate as no rationale is provided.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The appeal was remanded in September 2006 so that VA examination of the Veteran could be conducted with respect to his claims for service connection.  The ordered examinations were never conducted. A remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Schedule the Veteran for a VA examination for hypertension.  The report of examination is to include a detailed account of all manifestations of hypertension found to be present.  The examiner is to review the evidence of record with attention to the service treatment records including the documented blood pressure readings and provide opinions on the following:

* Whether the blood pressure readings during service warrant a diagnosis of hypertension at that time.

* Whether it is as least as likely as not (50 percent or greater probability) that any current hypertension was incurred during active service.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner who must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA examination for disabilities of the spine.  The report of examination is to include a detailed account of all manifestations of back pain found to be present.  The examiner is to review the evidence of record with attention to the service treatment records, and any pertinent medical history elicited from the Veteran, and provide opinions on the following:

* Whether the Veteran has a current back disability.

* Whether it is as least as likely as not (50 percent or greater probability) that any current back disability is related to service.

The claims folder and a copy of this remand must be made available and reviewed by the examiner who must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA skin examination.  The report of examination is to include a detailed account of all manifestations of skin rash of the groin, jock itch, and/or tinea cruris found to be present.  The examiner is to review the evidence of record with attention to the service treatment records and provide opinions on the following:

* Whether the Veteran has a current skin disability, or skin rash, of the groin.

* Whether it is as least as likely as not (50 percent or greater probability) that any current skin disability of the groin disability was incurred during active service, or related to the jock itch noted as being treated during service.   

The claims folder and a copy of this remand must be made available and reviewed by the examiner who must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA audiology examination.  The report of examination is to include a detailed account of all manifestations of hearing loss found to be present.  The examiner is informed that the Veteran was an Air Force aircraft mechanic during active service, and that the evidence establishes that subsequent to service he was a civilian aircraft engine contractor who worked on military aircraft.  The examiner is to review the evidence of record with attention to the service treatment records including the audiology test results and provide opinions on the following:

* Whether the Veteran has a current hearing loss disability.

* Whether it is as least as likely as not (50 percent or greater probability) that any current hearing loss disability was incurred during active service, or as the result of noise exposure during service.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner who must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

6.  Following the above, readjudicate the Veteran's claims for service connection.  If any of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

